Title: To George Washington from Henry Laurens, 15 November 1778
From: Laurens, Henry
To: Washington, George


  
    Sir
    [Philadelphia] 15th November [1778]
  
I had the honor of writing to Your Excellency Yesterday by Messenger Freeman.
Your Excellency will receive inclosed herewith Copy of a Letter dated Sunbury 9th Instant from Colonel Hartley to the Board of War, which Congress have directed to transmit & to signify that it is the desire of the House Your Excellency “will take such Measures relative to the subject matter thereof as you shall judge necessary.”  I have the honor to be &c.
